DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 6/28/21. Claims 1-12 are withdrawn by restriction. Claims 13, 14 and 19 have been amended. Claims 23-31 are new. 
Response to Arguments
Applicant’s arguments filed 6/28/21 with respect to the rejection(s) of claim(s) 13-22 under U.S.C. 102(b) as being anticipated by Smith (US5601548) have been fully and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-24, 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”). 
Regarding claim 13, Smith discloses a method to treat glaucoma in a patient eye with an assembly (C2:L29-30), the assembly including a pressure source (vacuum pump within control unit 30; C3:L56-69) configured to adjust fluid pressure in a cavity formed by an enclosure located over the patient eye (C2:L29-30), the method comprising: 
20forming the cavity over the patient eye (eye cup 20 is placed over the eye and makes a cavity, C3:L44-46) with the enclosure, wherein the enclosure does not contact the patient eye; and 
applying fluid pressure to the cavity at a set point pressure level (the cavity pressure is set to a pressure level, C3:L64-65),

Smith is silent regarding the enclosure of the cavity over the patients eye does not contact the patient eye. Dupps teaches an apparatus for applying pressure to the eye using goggles (Paragraph [00061). Where the goggle is placed over the entire eye such that the goggle rests at a position of the orbital bone structures surrounding the eye (Paragraph [00201). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the goggie of Smith surround the entire eye as taught by Dupps in order to safely apply a goggle to the entire eye to apply a pressure to the entire eye of the patient (Paragraph [00201] of Dupps).
Regarding claim 2514, Smith/Dupps discloses the method of claim 13, Smith further discloses comprising selecting the patient presenting with an indication of glaucoma (C1:L50-53).  
Regarding claim 15, Smith/Dupps discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes applying fluid pressure at the set point pressure level in a range of less than 0 mmHg gauge to 30about -40 mmHg gauge (C2:L1-2; C2:L34-35; C4:L21-27).  
Regarding claim 16, Smith/Dupps discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes applying fluid pressure at the set point pressure level in a range of about -5 mmHg gauge to about -20 mmHg gauge (C2:L1-2; C2:L34-35; C4:L21-27).  
Regarding claim 17, Smith/Dupps discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes varying fluid pressure over time (where the pressure apparatus starts at a pressure of zero and increases to a desired level, C4: L21 -30; and then back to zero (this is necessarily done when treatment is over) then back to a desired level with treatment is done again, C5:L15-19; then back to zero (this is necessarily done when treatment is over); where negative/vacuum pressure is applied; C2:L35).  
Regarding claim 18, Smith/Dupps discloses the method of claim 17, Smith further discloses wherein varying fluid pressure includes varying 10fluid pressure as a diurnal cycle (the varying fluid of pressure occurs with a first treatment and a second treatment the following day, C4:L50-52).  

Regarding claim 20, Smith/Dupps discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes adjusting the set point pressure level (patient with high IOP levels is subjected to a negative pressure to normalize the IOP pressure, C4:L50-54; where the pressure level may be adjusted, C4:L5-6).  
Regarding claim 21, Smith/Dupps discloses the method of claim 20, Smith further discloses wherein adjusting includes adjusting the set point 20pressure level based at least in part on an indication of a physiological parameter associated with the patient eye (wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33).  
Regarding claim 22, Smith/Dupps discloses the method of claim 21, Smith further discloses wherein adjusting includes adjusting the set point pressure level to bring an indication of intraocular pressure (IOP) in the patient eye 25into a range of about 10 mmHg to about 21 mmHg (after two treatments a patients IOP may be 19 mmHg, C4:L50-55; the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6).
Regarding claim 23, Smith/Dupps discloses the method of claim 21, Smith further discloses wherein adjusting includes adjusting the set point pressure level based at least in part on at least one of an indication of intraocular pressure (IOP) or an indication of cerebrospinal fluid pressure (CSFP) (the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6)


Regarding claim 26, Smith/Dupps discloses the method of claim 20, Smith further discloses wherein adjusting includes adjusting the set point pressure level to equalize a translaminar pressure gradient in the patient eye (a patient with high IOP levels is subjected to a negative pressure to normalize the IOP pressure, G4:L5Q-54; where the translaminar pressure gradient in the eye would thereby be equalized by lowering the IOP pressure; the method disclosed would necessarily have the claimed result).  
Regarding claim 27, Smith/Dupps discloses the method of claim 13, Smith further discloses comprising sensing an indication of pressure associated with the patient eye (“sensing an indication of pressure” is interpreted as measuring the IOP associated with the eye, wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33)  
Regarding claim 28, Smith/Dupps discloses the method of claim 27, Smith further discloses wherein sensing includes sensing at least one of an indication of IOP in the patient eye, an indication of CSFP in the patient, or an indication of cavity pressure in the cavity (sensing an indication of pressure” is interpreted as measuring the IOP associated with the eye, wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33).  
Regarding claim 29, Smith/Dupps discloses the method of claim 27, Smith further discloses wherein sensing includes sensing an indication of IOP in the patient eye (wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33).  

Claims 23, 25 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) and further in view of Lenhardt et al (US2007/0123796) (“Lenhardt”).
Regarding claim 23, Smith/Dupps discloses the method of claim 21, Smith further discloses wherein adjusting includes adjusting the set point pressure level based at least in part on at least one of an indication of intraocular pressure (IOP) (the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6). Yet, is silent regarding adjusting the set point pressure level based on CSFP. 
Lenhardt, in the same field of art, teaches an eye sensor 230 that is a piezoelectric film, configured to be fitted over the eyelid to pick up vibrations of the eye that includes a CSF pressure level (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the goggles of Smith/Dupps to include the biosensor for sensing CSFP as taught by Lenhardt since an increase in CSF pressure of the brain on the globe of the eye, also increases IOP; and the biosensor of Lendhardt provides a method of measuring CSF pressure accurate with results (Paragraph [0005]) in order to use the CSF pressure level to determine the pressure within the eye and apply a specific pressure for treatment (Paragraph [0232] of Lenhardt). Examiner makes notice the pressure to be applied based on the IOP level is disclosed by Smith in the current rejection. Lenhardt teaches the CSF pressure is an indicator of pressure levels within the eye (Paragraph [0032]). 
Regarding claim 25, Smith/Dupps/Lenhardt discloses the method of claim 23, and Lendhardt further teaches wherein adjusting includes adjusting based at least in part on the indication of CSFP (Paragraph [0232] of Lendhardt).  
Regarding claim 30, Smith/Dupps discloses the method of claim 27; yet is silent regarding wherein sensing includes sensing an indication of CSFP in the patient.  
Lenhardt, in the same field of art, teaches an eye sensor 230 that is a piezoelectric film, configured to be fitted over the eyelid to pick up vibrations of the eye that includes a CSF pressure level (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the goggles of Smith/Dupps to include the biosensor for sensing . 

Claims 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”). 
Regarding claim 31, Smith/Dupps discloses the method of claim 27; yet, is silent regarding wherein sensing includes sensing an indication of cavity pressure in the cavity. Dupps teaches an apparatus for applying pressure to the eye using goggles (Paragraph [00061). Wherein the goggles have a transducer 60 (sensor) used to measure the pressure within the chamber 52 of the goggles (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the goggles of Smith/Dupps to include a transducer to sense an indication of cavity pressure as taught by Dupps in order to quantify the level of pressure applied to the cavity (Paragraph [0026]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771